192 F.2d 933
Anna BOWSER, Administratrix of the Estate of Walter S. Bowser, Deceased,v.PUBLICKER INDUSTRIES, Inc. and P. C. HullAppeal by PUBLICKER INDUSTRIES, Inc.Anna BOWSER, Administratrix of the Estate of Walter S. Bowser, Deceased,v.PUBLICKER INDUSTRIES, Inc. and P. C. HullAppeal by P. C. HULL.
No. 10456.
No. 10463.
United States Court of Appeals Third Circuit.
Argued November 21, 1951.
Decided December 5, 1951.

Appeals from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Henry S. Ambler, Philadelphia, Pa. (Ambler & Ambler, Philadelphia, Pa., on the brief), for appellant Publicker Industries, Inc.
J. Webster Jones, Philadelphia, Pa., for appellant Hull.
Milton M. Borowsky, Philadelphia, Pa. (Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellees.
Before BIGGS, Chief Judge, and McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
Consideration of the oral arguments, the briefs and the record in these appeals has convinced us that the court below reached correct conclusions upon both the facts and the law. The judgment of the court below, therefore, will be affirmed upon the opinion of Chief Judge Kirkpatrick, D.C., 101 F. Supp. 386.